Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217).
	Regarding Claims 15-16, Kannan teaches a process for producing prills or granules (abstract), the process comprising:  coating a carrier material of respective prills (fertilizer granule, [0046]) with a first degradable polymer layer (PLA, [0046]) and coating the prills with a second degradable polymer layer on top of the first degradable polymer layer (PLA, [0046]).  Kannan does not explicitly teach a first PLA layer applied by drum coating and a second applied by fluid bed coating; however, Kannan teaches the coating layers generally applied by drum coating or fluid bed coating ([0059]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kannan to include an embodiment as claimed, a first layer applied by drum coating and a second layer applied by fluidized bed, because Kannan teaches they are both suitable methods of applying the layer and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particle of Kannan using any of the taught coating methods.
	Regarding Claim 18, Kannan teaches a proportion by weight of the degradable polymer layers is 0.5 to 6 wt. % based on the total weight of the coated fertilizer.  

	Regarding Claim 21, Kannan teaches the coating being PLA and biodegradable ([0030]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217) as applied to claims 15-16 and 18-21 above, and further in view of Palmer (US 8562710).
	Regarding Claim 17, Kannan teaches after application of each coating the coated core being allowed to cool or the solvent being evaporated, i.e. a rest or drying phase after coating.  Kannan is silent as to the time for drying; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable drying time. Palmer teaches a process of forming granule fertilizers with drying for a time and under conditions to form a storage stabilizer fertilizer composition (abstract).  Palmer teaches drying times overlapping the claimed times (col. 7 ln. 19-51).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the drying of Kannan to be for any time, as taught in Palmer, because Palmer teaches it is a suitable drying time for fertilizer granules and one of .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217) as applied to claims 15-16 and 18-21 above, and further in view of Anderson (US 20130123103).
	Regarding Claim 22, Kannan teaches a dichloromethane solvent.  Kannan does not explicitly teach a chlorine-free solvent is used; however, Anderson teaches particle coating in the fertilizer art wherein a PLA binder is applied as a water based slurry, i.e. in a chlorine-free solvent ([0027-0028]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kannan to include the polymer application in the form of a water based slurry, as taught in Anderson, because it is a known application method and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of Kannan with a water based slurry as taught in Anderson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712